PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/039,168
Filing Date: 27 Sep 2013
Appellant(s): Stroun et al.



__________________
Timothy A. Hott
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 12/23/21.  Every ground of rejection set forth in the Office action dated 7/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Interpretation
The instant claims are newly limited to, “DNA,” however as noted throughout the prosecution history, this term is generic, encompassing DNA and cDNA as generated by a reverse transcriptase/RT-PCR reaction of mRNA to form cDNA (‘286 2:36-41, 3:50-67, 4:27-30, 4:65-5:8), which the instant method steps do not exclude, i.e., by reciting the steps with comprising language.  In particular, this interpretation is also supported by the originally issued ‘286 and first reissue (RE 44,596) claim recitations, particularly claims directed to RNA amplified by reverse transcriptase polymerase chain reaction RT-PCR, thereby encompassing amplification of mRNA converted to cDNA by a reverse transcriptase reaction) (‘286 Original claims 1-21 and RE44,596 patent claims 1-46).  
Steps 22(i) is interpreted as obtaining a conventional blood sample from a subject having cancer.  Step 22(ii) is interpreted as separating cell-free deoxyribonucleic acids from the plasma or serum fraction, such separation being merely inclusive of DNA and does not exclude other components and steps such as mRNA and/or cDNA (‘286 3:50-67).  Step 22(iii-iv) are interpreted as amplifying the DNA and/or mRNA/cDNA of the one or more genes and reference gene.  Steps 22(v-vi) are interpreted as measuring the one or more genes and reference gene (in which the reference gene is different).  These limitations are interpreted as follows.  The ‘286 patent for example at 2:46-53 refers to a reference nucleic acid or DNA corresponding to a unique housekeeping gene, or to a reference RNA corresponding to the expression of a house keeping coding gene, or to a reference DNA corresponding to a unique gene, or may be estimated in reference to a standard curve obtained with nucleic acids of a cell line.  This description supports the interpretation in which the reference DNA measured differs in sequence from the one or more genes measured in the same sample.  

Claim 22 steps (vii-viii) are newly presented in the 10/13/20 response.  
Claim 22 (vii) determining if the amounts of the amplified one or more genes are increased relative to the amount of amplified reference gene; and
(viii) detecting the gene amplification in cancer cells of the one or more genes if the amounts of the amplified one or more genes are determined to be increased relative to the amount of amplified reference gene.

While the ‘286 specification fails to explicitly support the above recitation, the specification at 4:44-54 and prior art at the time of the invention similarly recognize quantitative PCR of measured amounts of cancer genes and reference genes, particularly house-keeping reference genes such as β-globin or GAPDH as further cited and discussed below.  The plain meaning of, “increased relative to,” is applied, i.e., with regard to, in connection with, in relation to.  Any increase in the one or more (cancer) genes is sufficient, as no specific amount, comparison or relationship is required. 
Claim Rejections - 35 USC § 102
Claims 22-28 and 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mutirangura.  
Regarding claim 22, Mutirangura teaches Epstein-Barr Virus (EBV) DNA in plasma of patients with nasopharyngeal carcinoma as compared to healthy individual controls (Title, Abstract, Discussion pp. 665, 669).  The steps include; 

Regarding 22(ii), Mutirangura teaches separating cell-free deoxynucleic acid (DNA) from the serum via purification on Qiagen column according to the blood and body fluid protocol (Materials and Methods p. 665, DNA Isolation);
Regarding 22(iii-iv), Mutirangura teaches amplifying the cell-free DNA separated from the serum fraction for EBV cancer DNA, particularly EBNA-2 DNA which generates a DNA fragment of 168 bp for EBV type A and of 184 bp for EBV type B, and β-globin reference gene (Materials and Methods p. 665-666, EBV Detection and Typing by PCR, EBV DNA in Serum, pp. 666-667 Tables 1-2, Fig. 2);
Regarding 22(v-vi), Mutirangura teaches measuring amounts of the one or more genes particularly by PCR with detection product by Southern blot protocol with detection of a radiolabeled probes (32P using T4 polynucleotide kinase); and measuring an amount of a reference gene, particularly β-globin house-keeping gene present as cell-free DNA in the same plasma or serum fraction, wherein the reference gene is different than the one or more genes (Materials and Methods pp. 665-666, Fig. 2-3.  Mutirangura notes that the control marker β-globin PCR could not be amplified in four of the 46 sera and therefore they were excluded from the analysis (pp. 666-667 EBV DNA in Serum).  13 of the NPC serum samples showed increased EBV PCR product indicating they were positive for EBV relative to β-globin reference gene (pp. 665-668, Fig 2-3).
Regarding claim 22(vii-viii), Mutirangura determines in 13 NPC serum samples increased amounts of amplified EBV genes (EBNA-2) relative to the amount of the β-globin β-globin PCR is a detection of gene amplification in NPC cancer cells within cancer patients.
Accordingly, Mutirangura meets the limitations of claim 22.
Regarding claim 23-25 the EBNA-2 product represents a plurality of genes as the product distinguishes EBV type A and type B by PCR product size, (pp. 665-666, EBV Detection and Typing by PCR).  Further, Mutirangura teaches that the Epstein-Barr Virus DNA in plasma of patients is associated with nasopharyngeal carcinoma tumors (Title, Abstract, Results, Discussion pp. 665-668).  
Regarding claim 26, the separation of DNA comprises extracting cell-free DNA from serum (p. 665, DNA Isolation).  
Regarding claims 27-28, Mutirangura teaches amplifying EBV DNA via PCR (pp. 665-666, EBV Detection and Typing by PCR).  
Regarding claim 39, and following up with the subjects based on the presence of the gene amplification, Mutirangura’s analysis is a follow-up of patients with tumors (pp. 665-668, Serum EBV DNA, Apoptosis and Clinical Correlation, Discussion).  
The amplifying of EBNA-2 and β-globin by PCR are separate reactions and procedures, for example with different primers, than the detection of gene amplification by the separate procedures of gel electrophoresis and Southern blot analysis and detection with ethidium as in Fig. 2 (Materials and Methods pp. 665-668, Fig. 1-3).

Claims 22-28 and 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lo, March 1999.  

Regarding 22(i), Lo teaches providing a blood sample from the cancer subjects prior to radiotherapy and 1 month after completion of radiotherapy over a 6.6-8.6 week period (mean 3.5 months), (Materials and Methods p. 1188, col. 1-2, Patients);
Regarding 22(ii), Lo teaches separating cell-free deoxynucleic acid (DNA) from a plasma fraction of the cancer subject blood sample (Materials and Methods p. 1188, col. 1-2, Patients and DNA Extraction from Plasma Samples);
Regarding 22(iii-iv), Lo teaches amplifying the cell-free DNA separated from the plasma or serum fraction for EBV cancer DNA, particularly BamHI-W and EBNA -1 region gene DNA and β-globin reference gene (Materials and Methods p. 1188, col. 2, Real-Time Quantitative PCR).  It is noted that the Real-time quantitative PCR is acknowledged as an amplification procedure throughout Lo with reference to amplifiable material, amplification data, curves and cycles (pp. 1188-1191);
Regarding 22(v-vi), Lo teaches measuring amounts of the one or more genes particularly by Real-Time Quantitative PCR with detection of fluorescent probes.  The detection of the one or more EBV genes is via BamHI-W and EBNA -1 region genes present in the cell-free DNA including before and after radiotherapy (Materials and Methods p. 1188, col. 2 Real-Time Quantitative PCR measurement of BamHI-W and EBNA-1 region DNA, pp. 1189-90 Results, Fig. 1-3, pp. 1190-91 Discussion); and measuring an amount of a reference gene, particularly β-globin house-keeping gene present as cell-free DNA in the same plasma or serum fraction, wherein the reference gene is different than the one or more genes (Materials and Methods p. 1188, col. 2 Real-Time Quantitative PCR measurement of β-globin gene as a control for the β-globin PCR (p. 1190, col. 1). 
Regarding claim 22(vii-viii), Lo determines the amount of amplified EBV genes (BamHI-W and EBNA-1) is increased in cancer patients relative to the amount of the β-globin reference gene, particularly in NPC subjects in which all samples were positive for β-globin reference gene (pp. 1189-1191 Results, Quantitative Analysis of Cell-free EBV DNA in NPC and Control subjects, Figures 1-3).  The method detects the presence of an increased amount of the one or more EBV genes (p. 1189-90 spanning, BamHI-W 21,058 copies/ml in NPC subjects and 0 copies/ml in control subjects and similar results with EBNA-1) relative to positive β-globin PCR in all samples.  In addition, Lo notes an increase in EBV genes correlating with the staging in NPC patients with levels in advanced stages being significantly higher, and increased levels prior to radiotherapy, also relative to β-globin PCR (p. 1189-1191, Discussion).  EBV DNA was much higher in NPC patients as compared to controls, eight times higher in NPC stages III and IV, and higher pre-radiotherapy (Discussion p. 1191).  These EBV DNA increases relative to positive β-globin PCR in all samples is a detection of gene amplification in NPC cancer cells within cancer patients.
Accordingly, Lo meets the limitations of claim 22.
Regarding claim 23-25 directed to a plurality of genes, Lo teaches analysis of both BamHI-W and EBNA-1 Epstein-Barr Virus DNA in plasma of patients with nasopharyngeal carcinoma tumors (Title, Abstract, pp. 1188-91, Results, Discussion).  
Regarding claim 26, the separation of DNA comprises extracting cell-free DNA from plasma (p. 1188, DNA Extraction from Plasma Samples).  

Regarding claim 39, and following up with the subjects based on the presence of the gene amplification, Lo teaches following patients based on staging and levels after radiotherapy (pp. 1190-1191).
The detection of gene amplification via fluorescent probe specific to BamHI-W (W-67T) and EBNA-1 (EBNA-1186T) and calculated concentration is separate from the amplification by PCR with corresponding primers (pp. 1188-1189).

Claims 22-28 and 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lo, November 1999.  
Regarding claim 22, Lo teaches quantitative and temporal correlation between circulating cell-free Epstein-Barr Virus DNA and tumor recurrence in Nasopharyngeal carcinoma (NPC) derived from plasma and serum samples of patients with nasopharyngeal carcinoma (Title, Abstract, p. 5452).  The steps include; 
Regarding 22(i), Lo teaches providing blood and serum samples from cancer patients (Materials and Methods p. 5452, Patients);
Regarding 22(ii), Lo teaches separating cell-free deoxynucleic acid (DNA) from a plasma or serum fraction of the cancer subject blood sample (Materials and Methods p. 5452, Patients and DNA Extraction from Plasma Samples);
Regarding 22(iii-iv), Lo teaches amplifying by PCR the cell-free DNA separated from the plasma or serum fraction for EBV DNA, particularly BamHI-W fragment region gene and β-globin reference gene (Materials and Methods p. 5452-5453, Real-Time Quantitative EBV DNA PCR).  
Regarding 22(v-vi), Lo teaches measuring by quantitative PCR the amounts of the one or more genes EBV BamHI-W DNA and β-globin reference gene present as cell-free DNA in the same plasma or serum fraction, (Materials and Methods pp. 5452-5453, Real-Time Quantitative PCR).
Regarding claim 22(vii-viii), Lo teaches the quantitative procedure determines an increased measurements of EBV BamHI-W fragment region in NPC subjects with tumor relapse/recurrence and prior to radiotherapy relative to the amount of the β-globin reference gene which was amplifiable from all samples (pp. 5452-5454, Figures 1-2, Discussion).  
Accordingly, Lo meets the limitations of claim 22.
Regarding claim 24-25 directed to oncogenes and tumor-related characteristics, Lo teaches that the Epstein-Barr Virus DNA in plasma of patients is an (oncogene) as it is associated with nasopharyngeal carcinoma tumors (Title, Abstract, pp. 5452-5455, Results, Discussion).  
Regarding claim 26, the separation of DNA comprises extracting cell-free DNA from plasma and serum (pp. 5452, DNA extraction from Plasma and Serum Samples).  
Regarding claims 27-28, Lo teaches amplifying EBV DNA via PCR analysis (pp. 5452-5453, Real Time Quantitative EBV DNA PCR).  
Regarding claim 39, and following up with the subjects based on the presence of the gene amplification, Lo teaches Cross-Sectional study of NPC patients with tumor recurrence and those in continuous remission as well as a longitudinal follow-up of NPC patients based on staging and levels before and after radiotherapy (pp. 5453-5454).
β-globin reference gene is an amplification detection via copy number calculation from sequence detection and is a separate analysis from the PCR amplification (pp. 5452-5455).
	 
Claims 22-28 and 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Khan (Int. J. Cancer 110:891-895, 2004).
	Regarding claims 22, Khan teaches detection of genetic abnormalities or genetic alterations in plasma DNA of patients with lung cancer (Title, Abstract).  In particular, Khan teaches a statistically significant increase in the DNA of D31560 and D8S201 in lung cancer patients (pp. 893, col. 1-2, ¶ spanning), thereby detecting a gene amplification.  
	Regarding 22(i), Khan teaches providing a blood sample from the subject (p. 892, Patients and Methods, col. 1, lines 1-9, blood samples from lung cancer patients and from patients with other diagnoses were collected into sodium citrate on ice).
	Regarding 22(ii), Khan teaches separating cell-free deoxynucleic acid (DNA) from a plasma or serum fraction of the blood sample, in particular plasma was separated by centrifugation and extraction (Abstract, p. 892, col. 1, lines 9-14, Tables 1-2).
	Regarding 22(iii-iv), Khan teaches amplifying the cell-free DNA separated from the plasma or serum fraction in a PCR reaction for markers associated with cancer such as D31560 and D8S201 (p. 892, col. 1, lines 10-34) as well as for other reference DNA markers differing in sequence and also present in the same sample D13S284, D13S227 and D3S1300 amongst others, but which are not increased within cancer patients.  In particular sixteen oligonucleotide primer pairs specific to microsatellite markers covering chromosomal regions 3p, 8p, 9p, 13q and 17p were selected to assess genetic alterations that are known to occur frequently in lung cancer (p. 
Regarding 22(v-vi), Khan teaches measuring amounts of the one or more genes present in the cell-free DNA, in particular markers associated with cancer such as D31560 and D8S201 (pp. 892-893, Tables II and IV) which are increased in lung cancer patients and measuring an amount of a reference gene present as cell-free DNA in a same plasma or serum fraction, wherein the reference gene is different than the one or more genes, in particular amounts of other reference DNA markers differing in sequence present in the same sample D13S284, D13S227 and D3S1300 amongst others, which are not increased in cancer patients (pp. 892-893, Tables II and IV).
	Regarding 22(vii-viii), the Khan procedure detects a cancer-derived gene amplification of markers D31560 and D8S201 that are statistically increased in cancer patients relative to other reference gene DNA markers such as D13S284, D13S227 and D3S1300 amongst others,  particularly pp. 892-893, Tables II and IV, which are not increased within cancer patients.  The method detects the presence of an increased amount of the one or more genes relative to an amount of the reference gene markers.  In particular, markers D31560 and D8S201 were statistically increased relative to D13S284, D13S227 and DS1300.  Khan also notes that among the respiratory disease patients, no genetic abnormalities were detected in plasma DNA from the 4 non-cancer patients in this subgroup which represented controls from the general respiratory clinic (p. 893 col. 2, lines 14-20).  Additional differences are also noted amongst this control population (pp. 894-895 Discussion).  

	Regarding claim 23-25, Khan teaches measure of 16 different plasma tumor DNA markers, a plurality of different tumor-related oncogenes (p. 891 Abstract, p. 893 Table II).
	Regarding claims 26-28, Khan teaches extracting extracellular DNA from plasma or serum samples (p. 892, col. 1, lines 1-15) and amplifying one or more genes via polymerase chain reaction (PCR) (p. 891 Abstract, p. 892, col. 1, lines 16-34).  
	Regarding claim 39, Khan teaches follow-up of patients with increased genetic alterations noting comparison with rates of lung cancer, other respiratory disease and survival rates (pp. 893-895, Table IV and Fig. 2). 
The gene amplification via electrophoresis and autoradiography is separate from the amplifying via PCR, and in addition all of the reactions of the one or more genes found to be increased (D31560 and D8S201) were separate from the reactions of reference genes (D13S284, D13S227 and D3S1300).

Claims 22, 24-29 and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dasi.  
Regarding claim 22, Dasi teaches increased human telomerase reverse transcriptase (hTERT) cDNA in plasma of cancer patients with colorectal cancer or follicular lymphoma (Title, Abstract, Discussion pp. 767-769, Table 1).  The steps include; 
Regarding 22(i), Dasi teaches obtaining plasma sample from the cancer subjects and controls (p. 767, col. 2);
Regarding 22(ii), Dai teaches separating cell-free DNA from a plasma sample, particularly RNA from plasma via TRIZOL and purification using a nucleospin RNA II kit 
Regarding 22(iii-iv), Dasi teaches amplifying the hTERT cDNA one or more genes in the cell-free cDNA separated from the plasma fraction (p. 767, col. 2); and amplification of glyceraldehyde -3-phosphate dehydrogenase (GAPDH) house-keeping reference gene (pp. 767-768);
Regarding 22(v-vi), Dasi teaches measuring amounts of the hTERT one or more genes and GAPDH house-keeping reference gene particularly by PCR with detection via TaqMan probes (pp. 767-768).  The ratio between ng of hTERT and ng GAPDH represents the normalized hTERT (hTERT) for each sample and can be compared with other samples (pp. 767-769, Table 1).  
Regarding claim 22(vii-viii), Dasi detects gene amplification by determining an increased amount of hTERT in colorectal cancer and follicular lymphoma cancer samples relative to the amount of GAPDH house-keeping reference gene (pp. 767-769, Table 1).    
Accordingly, Dasi meets the limitations of claim 22.
Regarding claim 24-25 the hTERT product represents an oncogene associated with colorectal cancer and follicular lymphoma tumor characteristics (pp. 767-769, Table 1).  
Regarding claim 26, the separation of DNA comprises extracting cell-free DNA from plasma with TRIZOL, Nucleospin RNA II and DNase I treatment (p. 767, col. 2).  
Regarding claims 27-28, Dasi teaches amplifying hTERT and GAPDH via PCR (pp. 767-768).  
Regarding claim 37, the cancer is colorectal and the one or more genes is hTERT (pp. 767-769, Table 1).
.
Claim Rejections - 35 USC § 103
Claims 22-29, 37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sozzi A and Sozzi B in view of Dasi, Mutirangura, Lo March 99, Lo November 99, Khan and Millson.
	Sozzi A and Sozzi B are essentially cumulative.  Regarding claim 22 and 40, both references teach methods for the detection of cancer based upon increased hTERT DNA in the plasma of cancer patients which correlates to the level of clinical pathology (Abstracts, respectively).  This increase in hTERT DNA in cancer patients is a gene amplification.   
Regarding 22(i), Sozzi A and B teach providing a blood sample from the cancer  subject (4:1-29, p. 3903 col. 1 Patients and Control Series and Sample Collection, blood was collected in tubes containing EDTA from cancer patients before surgery and from controls at the time of spiral CT.)
Regarding 22(ii), Sozzi A and B teach separating cell-free deoxyribonucleic acid (DNA) from a plasma or serum fraction of the cancer subject blood sample (4:1-42, p. 3903, col. 1 Sample Collection and DNA Isolation).  
	Regarding 22(iii-iv), Sozzi A and B teach amplifying the cell-free DNA separated from the plasma or serum fraction in a PCR reaction, particularly for amplification of hTERT DNA and a reference external standard (col. 3-8, Fig. 1, pp. 3902-3906, DNA Quantification in Plasma, Statistical Methods, Results).

	Regarding 22(vii-viii), Sozzi A and B teach the procedure detects a gene amplification of hTERT DNA that is statistically increased in cancer patients when quantified relative to a human genomic DNA reference.  In particular, hTERT DNA values relative to reference gene were eight times that of controls (6:20-36, Abstract, p. 3907 col. 1).  
Accordingly, Sozzi A and B meet all the limitations of claim 22 with the single exception that the reference gene is not in the same plasma or serum fraction but is an external human genomic DNA reference control.  Regarding this sole difference, in which Sozzi determines the amount of hTERT DNA present by interpolation of a calibration curve obtained with known amounts of human genomic DNA (2:10-13, 2:51-65, 5:12-24, 9:25-29, 10:22-26, p. 3903-7, Fig. 1, 3), i.e., an increase in hTERT DNA relative to a reference genomic DNA that is external to the sample, the artisan at the time of the invention however recognized the art standard alternative of PCR quantification relative to a reference DNA, or DNA from a house keeping gene from/within 
Millson similar to Lo March and November 99, teaches measuring genomic amplification via qPCR of HER2/neu relative to a house-keeping reference gene, particularly the house keeping gene β-globin, within same cancer patient samples.  Dasi similarly teaches measuring genomic amplification of hTERT cDNA relative to house-keeping reference gene GAPDH.
	Thus, it would have been prima facie obvious to the skilled artisan to have alternatively analyzed the hTERT marker taught by Sozzi A and B relative to a reference gene or particularly a house keeping reference gene within the same patient samples, as in Dasi, Lo March 99, Lo November 99, Khan and Millson, and in particular to the house keeping gene β-globin or GAPDH as taught by Dasi, Lo and Millson.  
Regarding claims 23-25 and 37 directed to a plurality of genes, oncogenes or tumor-related genes, Sozzi A teaches such analysis of K-ras oncogene, APC, human telomerase, Telomerase reverse transcriptase, and SNPs associated with tumors via qPCR of plasma DNA (Sozzi A 3:9-18, 5:30-58, 7:7-20).  The method can be used to monitor and diagnose colon-rectum, head-neck, liver and pancreas cancers, for example (Sozzi A 2:27-29, claims 40 and 42).  The method for the quantitation of circulating DNA is monitored by a fluorogenic PCR reaction carried out on a plasma sample using primers and probes to the hTERT gene amongst others (Sozzi A 2:38-50). 
Regarding claims 26-28, Sozzi A teaches extracting DNA from serum or plasma (1:64, 4:29, Claims 1, 5), and amplifying hTERT DNA via PCR analysis (4:34-6:61).  

Regarding claim 39, Sozzi A teaches changes in the plasma DNA levels during follow up (7:7-20). Sozzi also teaches plasma DNA levels were determined after cancer resection and in healthy, and heavy smokers (Sozzi A 2:53-58).  The patients were monitored during cancer resection follow-up and the DNA levels rapidly decreased down to a value similar to that observed in healthy subjects (Sozzi A 2:60-65).  

Response to Argument
Claim Interpretation
In the prosecution history (particularly 10/20/17 Office Action and interview of 9/21/16) the scope of, “gene amplification” and “measuring genes,” was discussed, noting that with respect to the ‘286 patent specification and art, the terms encompass both DNA and cDNA, i.e., RNA (particularly mRNA) converted to cDNA via a reverse transcriptase reaction and then amplified by RT-PCR); (‘286 3:50-67, 4:27-30).  This interpretation was not previously disputed by Patent Owner (note prior issued claims as well as prosecution history in which the claims were generic to genes (encompassing DNA and RNA/cDNA), and/or explicitly recited RNA/cDNA as from a reverse transcriptase PCR reaction RT-PCR), but is now disputed.  
Patent Owner’s instant claims (presented 6/15/21) newly specify, “DNA,” however as previously noted this term is generic, encompassing DNA and cDNA generated by a reverse transcriptase reaction and then subjected to amplification by PCR (‘286 2:36-41, 3:50-67, 4:27-30, 4:65-5:8), which steps are not excluded by the instant comprising claim language.  This interpretation is also supported by multiple embodiments within the specification which extend 
In contrast to Patent Owner’s arguments, and as noted above, it is the ‘286 patent specification and examples which directly support this interpretation.  The ‘286 specification and examples are not limited to DNA, but include measures of RNA (mRNA/cDNA via RT-PCR).
Steps 22(i) is interpreted as obtaining a conventional blood sample from a subject having cancer.  Step 22(ii) is interpreted as separating cell-free deoxyribonucleic acids from the plasma or serum fraction, such separation being merely inclusive of DNA and does not exclude other components and steps such as mRNA and/or cDNA (‘286 3:50-67).  Step 22(iii-iv) are interpreted as amplifying the DNA and/or mRNA/cDNA of the one or more genes and reference gene.  Steps 22(v-vi) are interpreted as measuring the one or more genes and reference gene (in which the reference gene is different).  These limitations are interpreted as follows.  The ‘286 patent for example at 2:46-53 refers to a reference nucleic acid or DNA corresponding to a unique housekeeping gene, or to a reference RNA corresponding to the expression of a house keeping coding gene, or to a reference DNA corresponding to a unique gene, or may be estimated in reference to a standard curve obtained with nucleic acids of a cell line.  This description supports the interpretation in which the reference DNA measured differs in sequence from the one or more genes measured in the same sample.  
The recitation of a reference DNA is noted to be broader than the previous recitation of a house-keeping gene (‘286 2:29-30, 2:50, 4:56), no longer recited in any claim.  Thus, these steps are interpreted as any measure of the amounts of DNA and/or mRNA/cDNA of one or more 
Claim 22 steps (vii-viii) are newly presented in the 10/13/20 response.  
Claim 22 (vii) determining if the amounts of the amplified one or more genes are increased relative to the amount of amplified reference gene; and
(viii) detecting the gene amplification in cancer cells of the one or more genes if the amounts of the amplified one or more genes are determined to be increased relative to the amount of amplified reference gene.

While the ‘286 specification fails to explicitly support the above recitation, the specification at 4:44-54 and prior art at the time of the invention similarly recognize quantitative PCR of measured amounts of cancer genes and reference genes, particularly house-keeping reference genes such as β-globin or GAPDH as further cited and discussed below.  The plain meaning of, “increased relative to,” is applied, i.e., with regard to, in connection with, in relation to.  Any increase in the one or more (cancer) genes is sufficient, as no specific amount, comparison or relationship is required. 
Regardless of whether the above claim interpretation is adopted, the prior art of record teaches and/or suggests measuring gene amplification via increased levels of cancer DNAs within plasma/serum samples as recited.

Regarding the Mutirangura rejection, Patent Owner acknowledges certain teachings in Mutirangura but argues (pp. 16-19) that the cited comparison (which notes EBV DNA increases relative to Beta Globin DNA within the same cancer sample) is for a different purpose, i.e., serving as a positive control, to determine if the reaction is working.  This is an additional advantage, and confirms the recited comparison.  Patent Owner here essentially acknowledges that all the claimed method steps were performed by Mutirangua, including the recited 

Regarding the Lo March 99 rejection, Patent Owner makes essentially the same arguments as for Mutirangura.  Certain teachings in Lo March 99 are acknowledged, but it is argued (pp. 19-22) that the cited comparison (which notes EBV DNA increases relative to Beta Globin DNA within the same cancer sample) is for a different purpose, i.e., serving as a positive control, to determine if the amplification is working, and confirming the quality of the plasma-extracted DNA.  These are additional advantages, also confirming the relevant comparison was made.  Patent Owner here essentially acknowledges that all the claimed method steps were performed by Lo March 99, including the recited comparison showing increased EBV DNA in cancer samples, significantly higher levels in advanced stage cancers and a correlating change pre and post-radiotherapy.  While Lo March 99 also includes additional comparisons including with normal controls, as does the ‘286 specification (Table, Col. 5), such additional comparisons are not excluded by the claims.  Moreover, while Patent Owner suggests that the increased EBV levels relative to B-globin levels are not above and beyond what would be ordinarily expected, the claim limitation recited is, “increased relative to the amount of amplified DNA of the 
  
Regarding the Lo November 99 rejection, Patent Owner makes essentially the same arguments as above.  Certain teachings in Lo November 99 are acknowledged, but it is argued (pp. 22-24) that the cited comparison (which notes EBV DNA increased relative to Beta Globin DNA from within the same cancer sample) is for a different purpose, i.e., serving as a positive control, to determine if the amplification reaction was working, and as a control for the amplifiability of plasma/serum DNA.  Patent Owner here essentially acknowledges that all the claimed method steps were performed by Lo November 99, including the recited comparison, also acknowledging increased EBV DNA in cancer samples, as well as higher levels in recurrent cancer samples vs. those in continuous remission.  While Lo November 99 also includes additional comparisons including with normal controls, as does the ‘286 specification (Table, Col. 5), such additional comparisons are not excluded by the claims.  Moreover, while Patent Owner suggests that the increased EBV levels relative to B-globin are not above and beyond what would be ordinarily expected, the claim limitation recited is, “increased relative to the amount of amplified DNA of the reference gene,” which Lo November 99 teaches.  Accordingly, these arguments are not persuasive.
  
Regarding the Khan rejection, Patent Owner acknowledges certain teachings (pp. 25-29) including an increase in D31560 and D8S201 markers relative to reference markers D13S284, D13S227, D3S1300 within the same cancer samples, but argues Khan never used those, “failed,” markers as a, “reference.”  To the extent that Patent Owner may be suggesting these other 
 
Regarding the rejection over Dasi, Patent Owner argues (pp. 29-30) that the rejection is improper given the Examiner’s erroneous interpretation of the claims.  In contrast however, the rejection shows how the claims, written in comprising terms, clearly read on the prior art.   As noted in the specification, prosecution history and originally issued claims encompassing both DNA and RNA/cDNA, such analysis is not excluded.  Dasi meets the recitation of step (ii) as it only requires, “separating cell-free deoxyribonucleic acid (DNA) from a plasma or serum fraction of the blood sample,” which Dasi clearly achieves.  The inclusion of a reverse transcriptase reaction to make cDNA is not excluded from the claims.  Dasi meets all the limitations and amplifies this DNA (cDNA) which is not excluded by the generic term.  Note as well the inclusion of such steps within the ‘286 patent (2:26-41, 3:24-6:40, Original claims 4-5, 

Regarding the 103 rejection, Patent Owner argues (pp. 30-37) that the Examiner erroneously concludes that an internal control or reference gene (as in Dasi or Millson) could have been used as an alternative to the external standard in Sozzi’s methods to accomplish the same result - quantitation, arguing instead that if Sozzi employed a naturally occurring cell free DNA, an accurate calibration curve would not be provided because different patient samples may contain different amounts of naturally occurring DNA.  Similarly, Patent Owner argues that replacement of the calibration curve would not result in accurate quantitation (referring to Mutirangura, Lo March and November 99).  With respect to Khan, Patent Owner argues essentially that no amounts of the markers are determined, only increased rates of certain markers within lung cancer patients.  With respect to Dasi and Millson, Patent Owner also argues that the normalization procedures in Dasi and Millson are for different purposes and thus would not be employed, i.e., used in place of Sozzi’s calibration curve for quantitation. 
These arguments however fail to acknowledge the cumulative teachings of the prior art regarding quantitative comparisons amongst samples, including normalization with an internal housekeeping gene.  In particular, direct quantitation while taught in the cited procedures is not a requirement of the patent claims which recite the standard, “increased relative to.”  As reviewed, the cumulative prior art acknowledges multiple techniques for comparing relative amounts within (same) samples as claimed.  As noted in the rejection, Dasi and Millson particularly teach at least two different art standard techniques for quantification via DNA amplification, the first using a competitor DNA and standard calibration curve, and the second using normalization 
Patent Owner’s arguments appear to be suggesting that the artisan would mix the two procedures such that they would not work for quantitative comparison.  This is not persuasive.  In view of the direct reference teachings, the artisan would know how to readily quantify the samples as directed by the cited references; either via normalization to an internal house-keeping reference gene or alternatively quantification via an external competitor DNA using a standard curve as exemplified in the art.  This interpretation is consistent with the ‘286 specification 2:51-53, which also notes as another suitable alternative, estimation in reference to a standard curve obtained with nucleic acids of a cell line (external competitor DNA). 
It would have been prima facie obvious to the skilled artisan to have alternatively analyzed (quantitated) the hTERT marker taught by Sozzi A and B relative to an internal reference gene, particularly an internal housekeeping reference gene within the same patient samples as in Dasi, Lo (March and November) 99, Khan and Millson, particularly to β-globin or GAPDH as in Dasi, Lo (March and November) 99 and Millson, for the additional art recognized advantages of verifying the amplifiability of the plasma serum DNA within the same samples.  
  	Accordingly, the cumulative prior art teaches and/or renders obvious the newly claimed invention.  
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:

/Padmashri Ponnaluri/			
Patent Reexamination Specialist	
Central Reexamination Unit 3991	

/Jean C. Witz/            Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.